DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. 10,600,452 Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
Regarding claims 2 and 7: Claims 1, 2, 8-11, 13 of the patent recites an apparatus, comprising: 
a memory array (claim 8, tiles) comprising: 
          a plurality of memory cells; and 
          a plurality of electrode lines each coupled with one or more of the plurality of memory cells, the plurality of electrode lines each extending in a first direction (claim 1, lines 2-3), wherein: 
a first electrode line of the plurality of electrode lines terminates at a first socket region (claim 8, lines 3-5); and 
a second electrode line of the plurality of electrode lines terminates at a second socket region (claim 2 and claim 8, lines 3-5); and 
a vertical connector coupled with the second electrode line, wherein the vertical connector is within the first socket region (claim 1, lines 8-9 and claim 8, lines 12-14, a third direction is vertical).
Regarding claim 3: Claim 8 of the patent recites the apparatus of claim 2, further comprising: 
a second vertical connector (claim 8, lines 11-13); 
wherein the memory array further comprises 
            a second plurality of electrode lines each coupled with one or more of the plurality of memory cells, the second plurality of electrode lines each extending in a second direction (claim 8, lines 6-11), wherein: 
a third electrode line of the second plurality of electrode lines (one electrode line of the second plurality of electrode lines) terminates at a third socket region; and a fourth electrode line (another electrode line of the second plurality of electrode lines) of the second plurality of electrode lines terminates at a fourth socket region; and wherein the second vertical connector is coupled with the fourth electrode line and is within the third socket region.
Regarding claim 4: Claim 2 of the patent recites the apparatus of claim 3, wherein:
the second electrode line crosses at least two boundaries of the first socket region; and
the fourth electrode line crosses at least two boundaries of the third socket region.
Regarding claim 5: Claims 8 and 9 recite the apparatus of claim 3, further comprising:
a first driver coupled with the vertical connector and the second electrode line, wherein the first driver is included in a first driver region below the memory array, and wherein the second electrode line crosses at least two boundaries of the first driver region; and
a second driver coupled with the second vertical connector and the fourth electrode line, wherein the second driver is included in a second driver region below the memory array, and wherein the fourth electrode line crosses at least two boundaries of the second driver region.
Regarding claim 6: It would have been obvious to one of ordinary skill in the art to recognize that claim 8 of the patent recites the apparatus of claim 3, wherein:
the first electrode line is coupled with a first set of memory cells within a first subarray of the memory array;
the second electrode line is coupled with a second set of memory cells within the first subarray and with a third set of memory cells within a second subarray of the memory array;
the third electrode line is coupled with a fourth set of memory cells within the second subarray; and
the fourth electrode line is coupled with a fifth set of memory cells within a third subarray of the memory array and with a sixth set of memory cells within the second subarray.
Regarding claim 7: Claim 12 of the patent recites an apparatus, comprising:
a memory array (claim 12, line 2) comprising a plurality of memory cells and a plurality of row electrodes extending in a first direction, wherein:
a first row electrode of the plurality of row electrodes terminates at a first socket region for row electrodes and a second socket region for row electrodes (claim 12, lines 4-5, one of the plurality of electrode lines); and
a second row electrode of the plurality of row electrodes terminates at a third socket region for row electrodes that is between the first socket region for row electrodes and the second socket region for row electrodes along the first direction (claim 12, lines 7-10).
Regarding claim 8: Claims 12 and 8 of the patent recite the apparatus of claim 7, further comprising:
a plurality of column electrodes extending in a second direction, wherein:
a first column electrode of the plurality of column electrodes terminates at a first socket region for column electrodes and a second socket region for column electrodes; and
a second column electrode of the plurality of column electrodes terminates at a third socket region for column electrodes that is between the first socket region for column electrodes and the second socket region for column electrodes along the second direction.
It would have been obvious to one of ordinary skill in the art to recognize that claim 8 of the patent recites a plurality of electrode lines extending in a second direction. 
Regarding claim 9: Claim 13 of the patent recites the apparatus of claim 7, further comprising:
a driver coupled with the first row electrode, wherein the driver is within a driver region that is within a footprint of the memory array and is between the first socket region for row electrodes and the second socket region for row electrodes along the first direction.
Regarding claim 10: Claim 9 of the patent recites the apparatus of claim 9, wherein the driver region is one of at least three driver regions (there are at least three memory tiles), and wherein the first row electrode crosses at least one respective boundary of each of the at least three driver regions.
Regarding claim 11: Claim 8 of the patent recites the apparatus of claim 9, wherein:
the driver is coupled with the first row electrode via a vertical interconnect that is centered within the driver region.
Regarding claim 12: Claims 8 and 12 of the patent recite an apparatus, comprising:
a memory array having a plurality of memory cells (claim 8 and claim 12, line 2);
a first electrode line coupled with one or more of the plurality of memory cells, the first electrode line extending in a first direction and terminating at a first socket region (claim 8, lines 4-5);

a second electrode line coupled with one or more of the plurality of memory cells, the second electrode line extending in the first direction and terminating at a second socket region (claim 8, lines 4-5, the first and second electrode lines are in the plurality of electrode lines); and
a vertical connector within the first socket region and coupled with the second electrode (claim 8, lines 11-14).
Regarding claim 13: Claim 8 of the patent recites the apparatus of claim 12, further comprising:
a third electrode line coupled with one or more of the plurality of memory cells, the third electrode line extending in a second direction and terminating at a third socket region;
a fourth electrode line coupled with one or more of the plurality of memory cells, the fourth electrode line extending in the second direction and terminating at a fourth socket region (the third and fourth electrode lines are in the second plurality of electrode lines in claim 8, lines 6-11); and
a vertical connector within the third socket region and coupled with the fourth electrode line (claim 8, lines 11-14).
Regarding claim 14: Claim 2 of the patent recites the apparatus of claim 13, wherein:
the second electrode line crosses at least two boundaries of the first socket region; and
the fourth electrode line crosses at least two boundaries of the third socket region.
Regarding claim 15: Claims 10 and 11 of the patent recite the apparatus of claim 13, further comprising:
a first driver coupled with the vertical connector and the second electrode line, wherein the first driver is included in a first driver region below the memory array, and wherein the second electrode line crosses at least two boundaries of the first driver region; and
a second driver coupled with the second vertical connector and the fourth electrode line, wherein the second driver is included in a second driver region below the memory array, and wherein the fourth electrode line crosses at least two boundaries of the second driver region.
Regarding claim 16: of the patent recite the apparatus of claim 13, wherein:
the first electrode line is coupled with a first set of memory cells within a first subarray of the memory array;
the second electrode line is coupled with a second set of memory cells within the first subarray and with a third set of memory cells within a second subarray of the memory array;
the third electrode line is coupled with the third set of memory cells within the second subarray; and
the fourth electrode line is coupled with a fourth set of memory cells within a third subarray of the memory array and with a fifth set of memory cells within the second subarray.
Regarding claim 17: Claim 12 of the patent recites an apparatus, comprising:
a memory array having a plurality of memory cells;
a first row electrode coupled with one or more of the plurality of memory cells, the first row electrode extending in a first direction and terminating at a first socket region and a second socket region; and
a second row electrode coupled with one or more of the plurality of memory cells, the second row electrode extending in the first direction and terminating at a third socket region that is between the first socket region and the second socket region along the first direction.
Regarding claim 18: Claim 8 of the patent recites the apparatus of claim 17, further comprising:
a first column electrode coupled with one or more of the plurality of memory cells, the first column electrode extending in a second direction and terminating at a fourth socket region and a fifth socket region; and
a second column electrode coupled with one or more of the plurality of memory cells, the second column electrode extending in the second direction and terminating at a sixth socket region that is between the fourth socket region and the fifth socket region along the second direction (a second plurality of electrode lines in claim 8 of the patent).
Regarding claim 19: Claim 13 of the patent recites the apparatus of claim 17, further comprising:
a driver region within a footprint of the memory array; and
a driver coupled with the first row electrode, wherein the driver is within the driver region and is between the first socket region and the second socket region along the first direction.

Regarding claim 20: Claim 13 of the patent recites the apparatus of claim 17, further comprising:
a plurality of driver regions within a footprint of the memory array; and
a driver coupled with the first row electrode, wherein the driver is within a driver region of the plurality of driver regions and is between the first socket region and the second socket region along the first direction, and wherein the first row electrode crosses a respective boundary of each of the plurality of driver regions.
Regarding claim 21: Claim 9 of the patent recites the apparatus of claim 19, further comprising:
a vertical interconnect centered within the driver region, wherein the driver is coupled with the first row electrode via the vertical interconnect
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,891,280. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent recites all the limitations of claims 1 and 12.
Regarding claim 2: Claim 1 of the patent recites an apparatus, comprising: 
a memory array (claim 1, line 2) comprising: 
          a plurality of memory cells; and 
          a plurality of electrode lines each coupled with one or more of the plurality of memory cells, the plurality of electrode lines each extending in a first direction (claim 1, lines 3-5), wherein: 
           a first electrode line of the plurality of electrode lines terminates at a first socket region (claim 1, lines 5-9); and 
            a second electrode line of the plurality of electrode lines terminates at a second socket region (claim 1, lines 5-9, the second electrode line is considered the contacted electrode line that terminates at another socket region); and 
a vertical connector coupled with the second electrode line, wherein the vertical connector is within the first socket region (claim 1, lines 11-13).
Regarding claim 12: Claim 1 of the patent recites an apparatus, comprising:
a memory array having a plurality of memory cells;
a first electrode line coupled with one or more of the plurality of memory cells, the first electrode line extending in a first direction and terminating at a first socket region;
a second electrode line coupled with one or more of the plurality of memory cells, the second electrode line extending in the first direction and terminating at a second socket region (the first electrode line and the second electrode line are in the memory electrode lines, claim 1, lines 5-9); and
a vertical connector within the first socket region and coupled with the second electrode line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827